COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-273-CV
 
IN RE THE FROST NATIONAL
BANK,                                          RELATOR
TRUSTEE OF THE VESTAL B. SANDERS
REVOCABLE TRUST                                                                             
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and the response thereto and is of the opinion
that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: 
CAYCE, C.J.; DAUPHINOT and WALKER, JJ.
 
WALKER, J. would grant.
 
DELIVERED: 
August 30, 2007




    [1]See
Tex. R. App. P. 47.4.